Citation Nr: 1422023	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  10-22 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis B. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1979 to May 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was most recently Remanded in April 2013 for additional development.  The appeal is once again before the Board.


FINDINGS OF FACT

The Veteran's hepatitis B did not have its onset during active service and was not cause by an event, disease, or injury during active service and cannot otherwise be linked to service. 


CONCLUSION OF LAW

The criteria for service connection for hepatitis B have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information regarding disability ratings and effective dates for the award of benefits must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in December 2008 of the criteria for service connection claims in addition to his and VA's respective duties for obtaining evidence.  He was also notified of how VA determines disability ratings and effective dates.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in November 2009.  Nothing more was required.

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2012); 38 C.F.R. § 3.159(c).  The RO associated the Veteran's service treatment records and post-service treatment records with the claims file.  Statements from the Veteran and his representative were also considered.  Neither the Veteran nor his representative has identified any outstanding evidence that has not otherwise been obtained.

The Veteran has not been afforded a VA examination for his hepatitis B because, for the reasons discussed below, the evidence does not reflect that the Veteran's hepatitis B may be associated with service.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran was also provided an opportunity to set forth his contentions in a hearing, which he declined. 

The case was remanded in May 2011 for additional development, and then again in April 2013, to accomplish actions not completed pursuant to the prior remand.  The RO contacted the Social Security Administration in order to obtain social security disability records, but was notified that no such records were available.  A Formal Finding of Unavailability of Records was generated in May 2012.  Similarly, the RO requested records from the VA medical centers in Miami and Bay Pines.  Records from Miami VA medical center were added to the file.  The Bay Pines VA medical center responded in August 2011 that they had "no records which are responsive to [the] request."  The claims file also contained evidence suggesting that the Veteran was previously treated at the VA medical center in in New York.  Records of treatment were requested and the result was added to the claims file.  The Board is satisfied there has been substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, and 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  To establish service connection, a Veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Hepatitis B is not one of the listed chronic diseases and therefore the Veteran's claim is not subject to presumptive service connection.  

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran's post service treatment records show that he has continuing treatment for chronic hepatitis B.  Accordingly, Shedden element (1), current disability, has been met.  

The Veteran's service treatment records (STRs) do not contain any references to complaints, treatment, symptoms, or diagnosis of symptoms relating to hepatitis B.  The Veteran argues that he was first treated for hepatitis B during his separation examination in service.  However, the Veteran's separation examination report in May 1992 indicates that his endocrine system was "normal."  Additionally, the Veteran wrote, "I am in good health" on his separation report of medical history.  He also did not identify any signs, symptoms, or diagnosis of Hepatitis B.  

The first evidence of treatment for hepatitis B was in May 1996 at the VA medical center in New York.  No reference was made to the Veteran's active service or a history hepatitis.  Rather, the 1996 record, a biopsy report, suggests that a diagnosis of hepatitis was made until that time.  The claims file contains no evidence of continuing treatment for hepatitis B until June 2001, when the Veteran reported to the VA medical center in Miami.  In December 2001, the Veteran stated that he had hepatitis B for 8 years, or since December 1993, over a year after service.  

In assessing the probative value of the lay evidence of record, the Board notes that it finds the statements presented in connection with treatment and contemporaneous to post-service events to be more credible than statements made in connection with a claim for service connection as there is no indication that the Veteran had any reason to provide an inaccurate medical history to the evaluating physician or authority.  See White v. Illinois, 502 U.S. 346, 355-56 (1991) (noting that statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment).  Conversely, the Veteran's more recent statements regarding a history of in-service hepatitis B were made in connection with a claim for compensation. See Caluza v. Brown, 7 Vet. App. 498 (1995); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  Finally, the Board notes that the Veteran did not file his claim for compensation for hepatitis B until December 2008, over 15 years post-service, weighing against the Veteran's assertions. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that evidence of a prolonged period without medical complaint and the amount of time that elapsed since service can be considered by the Board).     

Absent credible evidence of an in-service injury, a notation or diagnosis of a "chronic" disability during service, and symptoms that have continued to the present day, there must be some competent evidence establishing that the Veteran's currently diagnosed hepatitis B had its onset during service or is otherwise medically related to such service.  See 38 C.F.R. § 3.303(d).  In this case, there is no competent, credible medical evidence establishing, or even suggesting, a link between the Veteran's hepatitis B and service in the claims file.   The Veteran's lay opinion on this medical question lacks competence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for hepatitis B.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for Hepatitis B is denied. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


